The exceptions are overruled. The surety in a recognizance in a criminal cause cannot discharge himself after the recognizance has been defaulted by surrendering the principal. Pub. Stat. R.I. cap. 248, § 27,1 exempts the *Page 520 
surety from liability upon such surrender only for any act of the principal subsequent to it which would be a breach of the recognizance. Pub. Stat. R.I. cap. 224 applies only to bail in civil cases.
The judgment of the Court of Common Pleas is affirmed with costs.
1 As follows:
"SECT. 27. Such surety may at any time surrender his principal to the court or magistrate who took such recognizance, or may commit him to the jail in the same county, leaving with the jailer a certified copy of such recognizance; and upon such surrender or commitment, shall be discharged and exempt from all liability for any act of the principal subsequent thereto, which would have been a breach of the condition of the recognizance."